








EXHIBIT 10.11

INVESTMENT BANKING AGREEMENT                 




THIS AGREEMENT (the “Agreement”) dated as of April 7, 2006  by and between
Wentworth Energy, Inc. with its principal address at 115 West 7th Street, Suite
1415, Fort Worth, TX 76102 and its subsidiaries (collectively, the “Company”)
and GunnAllen Financial, Inc. with its principal address at 5002 W. Waters
Avenue, Tampa, Florida 33634 (the “Banker”).




W I T N E S S E T H:




WHEREAS, the Company desires to retain the Banker and the Banker desires to be
retained by the Company pursuant to the terms and conditions hereinafter set
forth:




NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is hereby agreed as follows:




SECTION 1.  Retention.  




(a)

The Company hereby retains the Banker on a non-exclusive basis to perform the
services set forth in Section 1 (b) below during the one (1) year period
commencing on the date hereof (the “Term”). The Banker hereby accepts such
retention and shall perform for the Company the duties described herein,
faithfully and to the best of its ability.  During the Term, the Banker shall
report directly to the Chief Executive Officer of the Company or to any other
senior officer designated in writing by the Chief Executive Officer of the
Company.


(b)

The Banker shall serve as the investment banker to the Company and render such
advice and services to the Company as may be reasonably requested by the Company
concerning  equity and/or debt financings, strategic planning, merger and
acquisition possibilities and business development activities including, without
limitation, the following:




(i)

Study and review of the business, operations, and historical financial
performance of the Company (based upon management’s forecast of financial
performance) so as to enable the Banker to provide advice to the Company;




(ii)

Assist the Company in attempting to formulate the best strategy to meet the
Company’s working capital and capital resource needs;




(iii)

Assist in the formulation of the terms and structure of any reasonable proposed
business combination transaction involving the Company, including without
limitation, any merger or consolidation, sale of assets, or sale or exchange of
stock (a “Business Combination”);




(iv)

Assist in the presentation to the Board of Directors of the Company of any
proposed transaction;








1

--------------------------------------------------------------------------------
















(v)

Advise the Company in the preparation of press releases and other communications
with the financial and investment communities;




(vi)

Assist the Company in its efforts to have its securities listed on a nationally
listed stock exchange or the NASDAQ National Market or Small Cap systems by
analyzing  the quantitative and qualitative requirements as required by any
exchange or medium, including but not limited to (A) net tangible assets, market
capitalization, shareholders equity or net income, (B) public float of the
Company’s common stock, (C) market-makers, (D) shareholders, (E) corporate
governance requirements, (F) independent directors, (G) audit and compensation
committees and (H) assist, where necessary, in an effort to enable the Company
to obtain an exchange listing and to be in a position to remain continuously
listed thereafter; and




(vii)

Introduce the Company to potential lenders of funds as well as to potential
investors (whether such investment is in the form of debt and/or equity
financing or some combination thereof).  




 SECTION 2.

Compensation.




(a)

If the Banker arranges or introduces the Company to any  source (each
individually, the “Banker Source”) who provides an equity financing, including
any securities convertible into equity (the “Equity Financing”) and the  Company
closes a transaction with such provider, the Company shall pay the Banker at
closing (i) commissions in cash in an amount equal to three percent (3%) of the
total gross cash proceeds of the Equity Financing and (ii) warrants to purchase
such number of shares of the Company’s common stock (the “Common Stock”) as
shall equal five percent (5%) of the shares of the Common Stock issued at
closing or to be issued thereafter upon conversion of any convertible securities
and/or exercise of any derivative securities (including, without limitation,
warrants or options) issued in the Equity Financing on a post-financing,
fully-diluted basis  at an exercise price equal to the price per share of said
Financing, and exercisable, in whole or in part, during the five (5) year period
commencing on the issuance date of such warrants (the “Warrant Fee”).    




(b)

If the Banker introduces the Company to any  Banker Source for a Business
Combination or facilitates or helps bring about a Business Combination with a
public or private company, which the Company closes, the Company shall pay the
Banker at closing  (i) banking fees in cash in an amount equal to three percent
(3%) of the total gross cash proceeds and all other non-cash consideration of
the Business Combination paid or received by the Company, (ii)  a
non-accountable expense allowance in cash equal to one percent (1%) of the total
gross cash proceeds and all other non-cash consideration of the Business
Combination paid or received by the Company, and (iii) a Warrant Fee equal to
five percent (5%) of the shares of the Common Stock issued at closing or to be
issued upon conversion of any convertible securities and/or exercise of any
derivative securities (including, without limitation, warrants or options)
issued in the Business Combination. The Warrant Fee, at the option of the
Banker, may be exercised   in cash or by an exchange of the “value” thereof as a
“cashless exercise.”  For this purpose, the “value” of the Warrant Fee with
respect to the right to acquire one share of common stock shall be the amount
equal to the closing bid price of the Common Stock on the date of exercise less
the exercise price. In





2

--------------------------------------------------------------------------------
















the event the Company is not the surviving entity of the Business Combination,
then the Warrant Fee shall be issued and convertible into the common stock of
such surviving entity.

.

(c)

If the Banker introduces the Company to any  Banker Source who provide any of
the following capital related instruments for the Company (each a
“Transaction”), the Company shall pay the Banker a cash fee at closing based
upon the total face value of the Transaction in accordance with the following
schedule:  (i) an amount equal to three percent (3%) of any and all
consideration received by the Company in any debt financing not convertible into
equity (“Senior Financing”); (ii) three percent (3%) of any revolving credit
line; (iii) two percent (2%) of any credit enhancement instrument (Letter of
Credit), including on an insured or guaranteed basis; (iv) five percent (5%) of
the gross proceeds of any revenue producing contracts created from the
introduction by Banker to any company and/or consultant that causes such
contract to be executed.




(d)

The obligation of the Company to compensate Banker for any Equity Financing,
Business Combination or Transaction (collectively, a “Fee Transaction”) shall
survive for a period of two (2) years from the date of execution of this
Agreement for each such Fee Transaction.




(e)

Each Banker Source introduced to the Company under Section 2 on the date of this
Agreement shall be listed in Schedule A annexed hereto and made a part hereof.
 Subsequent to the date of this Agreement and immediately upon the Banker’s
introduction of a Banker Source to the Company, the Banker shall amend Schedule
A to include each additional Banker Source and deliver such amended Schedule A
to the Company within five (5) days of such introduction.   




(f)

In the event that the Company closes any Fee Transaction with any provider,
acquisition candidate or Banker Source introduced by Banker, then effective upon
such closing Banker shall become the exclusive banker for the Company.  In such
event (A) Banker shall have the exclusive right to act as the managing
underwriter in any public offering of securities made by the Company or its
shareholders and (B) thereafter, in the event the Company closes any Fee
Transaction with, or with a party introduced by, a third-party agent, but not
with a Banker Source, that is entitled to earn a fee in connection with the Fee
Transaction (and therefore, such third party agents are not included on Schedule
A), the Company may enter into such transaction provided, however, that Banker
shall be entitled to receive an amount equal to the greater of (x) one quarter
(1/4) of the total of any and all fees paid to such  third-party agent or (y)
one half (1/2) the fee Banker would have earned if Banker had introduced the Fee
Transaction through a Banker Source. The obligations of the Company under this
section 2(f) shall survive for a period of two (2) years from the date that
Banker becomes the exclusive banker for the Company.




(g)

Retainer




Omitted Intentionally










(h)

Except as otherwise provided for herein:








3

--------------------------------------------------------------------------------
















(i)

All fees due to the Banker hereunder shall have no offsets, are non-refundable,
non-cancelable and shall be free and clear of any and all encumbrances.




(ii)

All cash fees due the Banker hereunder shall be paid to the Banker immediately
upon closing of any Fee Transaction by wire transfer of immediately available
funds from the proceeds of the Fee Transaction, either directly or from the
formal or informal escrow arrangement established for the Fee Transaction by the
agent holding such funds (collectively, the “Closing Agent”), pursuant to the
written wire transfer instructions of the Banker to the Closing Agent. The
Closing Agent shall be the attorneys for the Banker.




(iii)

All securities fees due the Banker hereunder shall be made via DTC or the DWAC
system if eligible for such system, or by  certificates issued by the transfer
agent for the Company or the Company, as applicable, and shall be delivered to
the Banker by the Closing Agent immediately upon closing of any Fee Transaction.




(iv)

All securities fees due the Banker hereunder shall be duly issued, fully-paid
(exclusive of warrants or options) and non-assessable and shall be in the same
form, with the same terms and conditions as the securities provided to the
Company pursuant to any Fee Transaction.




(v)

For the purposes of this Agreement, “Registrable Securities” shall mean (i) all
shares of Common Stock of the Company paid or payable to the Banker under this
Agreement, (ii) all shares of Common Stock into which convertible securities
issued or issuable to the Banker under this Agreement are convertible and (iii)
all shares of common stock into which derivative securities (including, without
limitation, warrants and options) issued or issuable to the Banker are
exercisable.  The Company hereby grants to the Banker  “customary piggyback
registration rights” and shall register all of the Registrable Securities on any
registration statement  it files with the Securities and Exchange Commission
relating to its securities (excluding  registration statements on Form S-8) and
in compliance with any and all federal and state securities laws, in the name(s)
of and to the account(s) designated by the Banker.  The Company agrees to pay
all costs associated with registering the Registrable Securities for resale.  In
order to effectuate the foregoing provisions, at the Banker’s request, either
simultaneously herewith or at anytime hereafter, the Company shall execute and
deliver to the Banker a Registration Rights Agreement reflecting the foregoing
provisions.




(i)

The Company shall authorize and direct the Closing Agent to distribute directly
or from escrow any and all fees due the Banker hereunder (or the Company and the
Banker, if required to do so, shall establish an escrow account in accordance
with NASD rules). The Company agrees that such fees and the manner of payment
and delivery as herein provided shall be included in the documentation of any
Fee Transaction.  The Banker is hereby authorized to notify the Closing Agent,
on behalf of the Company and as its agent, to make all payments required
hereunder directly to the Banker.  In order to effectuate the foregoing
provisions, at the Banker’s request, either simultaneously herewith or anytime
hereafter, the Company shall execute and deliver (i) a Power of Attorney that
gives the Banker the right to ensure payment to Banker of any and all fees due
hereunder and (ii) the Irrevocable Disbursement Instructions annexed hereto as
Schedule B that





4

--------------------------------------------------------------------------------
















require the Closing Agent to pay any and all fees due the Banker hereunder
before it makes any disbursement to the Company.

SECTION 4.

Termination Fee. Provided that the Banker is proceeding in good faith at all
times, the Company warrants that it will not terminate this Agreement for any
reason unless such termination is made after compliance with Section 5 of this
Agreement.  The Company agrees that in the event it elects to terminate, cancel
or rescind any agreements, term sheets or letters of intent pursuant to any
Equity Financing, Business Combination , Transaction or Other Transaction the
Company enters into that was facilitated by the Banker, excluding any such
cancellation that is made pursuant to pertinent “out clauses” or closing
conditions of the  respective documents regarding such transactions that allow
the Company to terminate such transaction without incurring any liability or
obligation to any other party, then the Company shall immediately pay to the
Banker a termination fee equal to fifty percent (50%) of the total fees that
would have been paid to the Banker had the transaction been effected.




SECTION 5.  Termination.    This Agreement and the Banker’s engagement hereunder
shall not be terminated by Company under any circumstances nor for any reason
whatsoever, unless all compensation due to Banker pursuant to Section 2 above
has been distributed to the Banker from the Closing Agent for all Fee
Transactions entered into or closed prior to termination.  Sections 2, 3, 4, 6,
7 and 8 shall survive any termination of this Agreement.




SECTION 6.  Confidential Information.  The Banker agrees that during and after
the Term, it will keep in strictest confidence, and will not disclose or make
accessible to any other person without the written consent of the Company, the
Company's products, services and technology, both current and under development,
promotion and marketing programs, lists, trade secrets and other confidential
and proprietary business information of the Company or any of its clients and
third parties including, without limitation, Proprietary Information (as defined
in Section 7) (all of the foregoing is referred to herein as the “Confidential
Information”).  The Banker agrees (a) not to use any such Confidential
Information for itself or others, except in connection with the performance of
its duties hereunder; and (b) not to take any such material or reproductions
thereof from the Company's facilities at any time during the Term except, in
each case, as required in connection with the Banker's duties hereunder.




Notwithstanding the foregoing, the parties agree that the Banker is free to use
(a) information in the public domain not as a result of a breach of this
Agreement, (b) information lawfully received form a third party who had the
right to disclose such information and (c) the Banker’s own independent skill,
knowledge, know-how and experience to whatever extent and in whatever way he
wishes, in each case consistent with his obligations as the Banker and that, at
all times, the Banker is free to conduct any research relating to the Company’s
business.




SECTION 7.  Ownership of Proprietary Information.  The Banker agrees that all
information that has been created, discovered or developed by the Company, its
subsidiaries, affiliates, licensors, licensees, successors or assigns
(collectively, the "Affiliates") (including, without limitation, information
relating to the development of the Company's business created, discovered,
developed by the Company or any of its affiliates during the Term, and
information relating to the Company's customers, suppliers, Bankers, and
licensees) and/or in which property rights have been assigned or otherwise
conveyed to the Company or the Affiliates, shall be the sole





5

--------------------------------------------------------------------------------
















property of the Company or the Affiliates, as applicable, and the Company or the
Affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection.  All the
aforementioned information is hereinafter called "Proprietary Information."  By
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, discoveries, structures, inventions, designs, ideas, works
of authorship, copyrightable works, trademarks, copyrights, formulas,
improvements, inventions, product concepts, techniques, marketing plans, merger
and acquisition targets, strategies, forecasts, blueprints, sketches, records,
notes, devices, drawings, customer lists, patent applications, continuation
applications, continuation-in-part applications, file wrapper continuation
applications and divisional applications and information about the Company's
Affiliates, its employees and/or Bankers (including, without limitation, the
compensation, job responsibility and job performance of such employees and/or
Bankers).




All original content, proprietary information, trademarks, copyrights, patents
or other intellectual property created by the Banker that does not include any
specific information relative to the Company’s proprietary information, shall be
the sole and exclusive property of the Banker.




SECTION 8.  Indemnification. The Company represents that all materials provided
or to be provided to the Banker or any third party regarding the Company’s
financial affairs or operations are and shall be truthful and accurate and in
compliance with any and all applicable federal and state securities laws. The
Company agrees to indemnify and hold harmless the Banker and its Bankers,
professionals, lawyers, consultants and affiliates, their respective directors,
officers, shareholders, partners, members, managers, agents and employees and
each other person, if any, controlling the Banker or any of its affiliates to
the full extent lawful, from and against all losses, claims, damages,
liabilities and expenses incurred by them (including reasonable attorneys' fees
and disbursements) that result from actions taken or omitted to be taken
(including any untrue statements made or any statement omitted to be made) by
the Company, its agents or employees which relate to the scope of this Agreement
and the performance of the services by the Banker contemplated hereunder.  The
Banker will indemnify and hold harmless the Company and the respective
directors, officers, agents, affiliates and employees of the Company from and
against all losses, claims damages, liabilities and expenses that result from
bad faith, gross negligence of, or unauthorized representations (including any
untrue statements made or any statement omitted to be made) by, the Banker.  In
no event shall the Banker be responsible or liable hereunder for an amount in
excess of the compensation received by it pursuant to this Agreement. Each
person or entity seeking indemnification hereunder shall promptly notify the
Company, or the Banker, as applicable, of any loss, claim, damage or expense for
which the Company or the Banker, as applicable, may become liable pursuant to
this Section 8. No party shall pay, settle or acknowledge liability under any
such claim without consent of the party liable for indemnification, and shall
permit the Company or the Banker, as applicable, a reasonable opportunity to
cure any underlying problem or to mitigate actual or potential damages.  The
scope of this indemnification between the Banker and the Company shall be
limited to, and pertain only to certain transactions contemplated or entered
into pursuant to this Agreement.

The Company or the Banker, as applicable, shall have the opportunity to defend
any claim for which it may be liable hereunder, provided it notifies the party
claiming the right to indemnification in writing within fifteen (15) days of
notice of the claim.





6

--------------------------------------------------------------------------------
















The rights stated pursuant to this Section 8 shall be in addition to any rights
that the Banker, the Company, or any other person entitled to indemnification
may have in common law or otherwise, including, but not limited to, any right to
contribution.


SECTION 9.  Notices.  Any notice or other communication under this Agreement
shall be in writing and shall be deemed to have been duly given: (a) upon
facsimile transmission (with written transmission confirmation report) at the
number designated below; (b)
when delivered personally against receipt therefore; (c) one day after being
sent by Federal Express or similar overnight delivery; or (d) five (5) business
days after being mailed registered or certified mail, postage prepaid.  The
addresses for such communications shall be as set forth below or to such other
address as a party shall give by notice hereunder to the other party to this
Agreement.







If to the Company:

Wentworth Energy, Inc.

115 West 7th Street, Suite 1415

Fort Worth, TX 76102

Telephone: (604) 219-0162
Email:       

Attention:  Mr. John Punzo, CEO







If to the Banker:

GunnAllen Financial, Inc.

5002 W. Waters Ave.

Tampa, Florida 33634

Telephone:  (800) 809-5402

Telecopy:  (813) 281-2624

Attention: Mr. James Dicesaro




With a copy to:      

GunnAllen Financial, Inc.

5002 W. Waters Ave.

Tampa, Florida 33634

Telephone:  (800) 809-5402

Telecopy:  (813) 281-2624

Attention: Office of General Counsel







SECTION 10.  Status of Banker.  The Banker shall be deemed to be an independent
contractor and, except as expressly provided or authorized in this Agreement,
shall have no authority to act for on behalf of or represent the Company.  This
Agreement does not create a partnership or joint venture.

SECTION 11.  Other Activities of Banker.  The Company recognizes that the Banker
now renders and may continue to render financial consulting and other investment
banking services to other companies that may or may not conduct business and
activities similar to those of the Company.  The Banker shall not be required to
devote its full time and attention to the performance





7

--------------------------------------------------------------------------------
















of its duties under this Agreement, but shall devote only so much of its time
and attention as it deems reasonable or necessary for such purposes.

SECTION 12.  Successors and Assigns.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  This Agreement and any of
the rights, interests or obligations hereunder may not be assigned by the Banker
without the prior written consent of the Company, which consent shall not be
unreasonably withheld. This Agreement and any of the rights, interests or
obligations hereunder may not be assigned by the Company without the prior
written consent of the Banker, which consent shall not be unreasonably withheld.
   




SECTION 13.  Severability of Provisions.  If any provision of this Agreement
shall be declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.




SECTION 14.  Entire Agreement; Modification.  This Agreement and the schedule
hereto contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto and thereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.  No amendment or modification of this Agreement
shall be valid unless made in writing and signed by each of the parties hereto.




SECTION 15.  Non-Waiver.  The failure of any party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith; and the said terms, conditions and provisions shall remain in full
force and effect.  No waiver of any term or condition of this Agreement on the
part of any party shall be effective for any purpose whatsoever unless such
waiver is in writing and signed by such party.




SECTION 16.  Remedies For Breach.  The Banker and Company mutually agree that
any breach of Sections 2, 3, 4, 5, 6, 7 or 8 of this Agreement by the Banker or
the Company may cause irreparable damage to the other party and/or their
affiliates, and that monetary damages alone would not be adequate and, in the
event of such breach or threat of breach, the damaged party shall have, in
addition to any and all remedies at law and without the posting of a bond or
other security, the right to an injunction, specific performance or other
equitable relief necessary to prevent or redress the violation of either party's
obligations under such Sections.  In the event that an actual proceeding is
brought in equity to enforce such Sections, the offending party shall not urge
as a defense that there is an adequate remedy at law nor shall the damaged party
be prevented from seeking any other remedies that may be available to it.  The
defaulting party shall pay all attorney’s fees and costs incurred by the other
party in enforcing this Agreement.




SECTION 17.  Governing Law.  The parties hereto acknowledge that the
transactions contemplated by this Agreement bear a reasonable relation to the
state of New York. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal





8

--------------------------------------------------------------------------------
















laws of the state of New York without regard to such state’s principles of
conflicts of laws.  The parties irrevocably and unconditionally agree that the
exclusive place of jurisdiction for any action, suit or proceeding (“Actions”)
relating to this Agreement shall be in the state or federal courts situated in
the county and state of New York.  Each party irrevocably and unconditionally
waives any objection it may have to the venue of any Action brought in such
courts or to the convenience of the forum.  Final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any indebtedness or liability of any party therein
described. Service of process in any Action by any party may be made by serving
a copy of the summons and complaint, in addition to any other relevant
documents, by commercial overnight courier to any other party at their address
set forth in this Agreement.




SECTION 18.  Headings.  The headings of the Sections are inserted for
convenience of reference only and shall not affect any interpretation of this
Agreement.




SECTION 19.  Counterparts.  This Agreement may be executed in counterpart
signatures, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument, it being
understood that both parties need not sign the same counterpart.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement of thirteen
(13) pages as of the day and year first written above.







WENTWORTH ENERGY, INC.:










By: _____________________________

     

                 

Name: Mr. John Punzo

Title: Chief Executive Officer







GUNNALLEN FINANCIAL, INC.







By: _____________________________

Name: __________________________

Title: ___________________________





9

--------------------------------------------------------------------------------













SCHEDULE A




Merger, Acquisition, Strategic Alliance, Lender & Investor List




For: Wentworth Energy, Inc. By: GunnAllen Financial, Inc.




CONFIDENTIAL

--------------------------------------------------------------------------------
















Schedule B




Irrevocable Disbursement Instructions







Company:

Wentworth Energy, Inc.

Address:

115 West 7th Street, Suite 1415, Fort Worth, TX 76102

Contact:

Mr. John Punzo

Telephone:

(604) 219-0162




Investment Banker:

GunnAllen Financial, Inc.

Address:

5002 Waters Ave., Tampa, Florida 33634

Contact:

Mr. James Dicesaro

Telephone:

(800) 809-5402




Reference is made to the Investment Banking Agreement (the “Agreement”) of even
date herewith between Gunn Allen Financial (“Banker”) and Wentworth Energy, Inc.
(the “Company”), a copy of which is annexed hereto. All capitalized terms used
herein shall have the meanings ascribed to them in the Agreement.




This Irrevocable Disbursement Instructions (“Instructions Instrument”) confirms
the Company’s agreement, instructions and authority to direct the Closing Agent,
to remit funds or securities to Banker for any and all fees due to Banker
directly from the closing proceeds of any Fee Transaction, pursuant to the terms
and conditions of the Agreement.




This Irrevocable Payment Authorization has been executed in connection with a
proposed transaction facilitated by Banker for the benefit of the Company. The
Company further agrees, confirms and directs the Closing Agent as follows:




1) All of the fees and securities payable and paid to Banker shall be made
without offsets, claims or encumbrances and shall be paid in certified U.S.
funds and be remitted to Banker upon the closing of any Business Combination,
Senior Financing, Equity Financing or other transaction pursuant to the
Agreement. THE CLOSING AGENT SHALL NOT DISBURSE ANY FUNDS TO ANY PERSON UNLESS
THE BANKER IS PAID AT OR PRIOR TO ANY SUCH DISBURSEMENT.


2) This instrument confirms and directs the Closing Agent  to list and include
Banker in any and all required closing documentation and disbursement memoranda,
as deemed necessary to effectuate the terms of the Agreement and this
Instructions Letter.




3) This Instructions Authorization is effective for a period of two (2) years
from the date of the Agreement.




4) All remittances made to Banker shall be directed as set forth in the Schedule
below.











11

--------------------------------------------------------------------------------













The Company hereby agrees and confirms this Irrevocable Disbursement
Instructions is approved by the Company and sets it hand upon this _______ day
of ___________, 2006.




Company:       Corporate Seal or Notary Public




Print Name & Title




Authorized Signatory










Schedule of

Remittance Information for Company to Banker













Via Federal Wire Transfer:




Name:

 GunnAllen Financial, Inc.




Bank Name:




Account #:




ABA/Routing:




For securities that cannot be wired:




Name:

GunnAllen Financial, Inc.




Address:

5002 W. Waters Ave.

Tampa, Florida 33634











12

--------------------------------------------------------------------------------

AMENDMENT

WENTWORTH ENERGY INC.

July 17, 2006

GunnAllen Financial. Inc. 5002 W. Waters Avenue Tampa, Florida

33634

Attention: Mr. David Propis

Dear David:

Re: Investment banking agreement amendment

We write to confirm the terms of the amendment to our April 7, 2006 investment
banking letter agreement (the "Agreement"). As it relates only to an Equity
Financing (as that term is defined in the Agreement) with Sandell Asset
Management Corp., paragraph 2(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:

"(a) If the Banker arranges or introduces the Company to any source (each
individually, the "Banker Source") who provides an equity financing, including
any securities convertible into equity (the "Equity Financing") and the Company
closes a transaction with such provider, the Company shall pay the Banker at
closing commissions (i) an amount in cash equal to one and one-half percent
(1%2%) of the total gross cash proceeds of the Equity Financing, (ii) an amount
in senior convertible debentures and Series A and Series B warrants equal to one
and one-half percent (1 Y2%) of the total gross cash proceeds of the Equity
Financing on the same terms and conditions as those to be issued to Sandell
Asset Management Corp., and CD warrants to purchase such number of shares of the
Company's common stock (the "Common Stock") as shall equal five percent (5%) of
the shares of the Common Stock issued at closing or to be issued thereafter upon
conversion of any convertible securities issued in the Equity Financing computed
at the initial conversion price of the said Financing and which warrants shall
be exercisable at a price equal to the initial conversion price of said
Financing in whole or in part during the five (5) year period commencing on the
issuance date of such warrants (the "Warrant Fee")."

Ail others terms and conditions contained in the Agreement shall remain
unchanged and shall remain in full force and effect. If you are in agreement
with the above amendment, please sign this

Wentworth Energy, Inc.

115 West 7th street, Suite 1415, Fort Worth, Texas 76102
Toll Free: 877-329-8388 • Fax: 817-28B-0983
www.wentworthenergy corn





- 2 -

letter in the space provided below and return it to us by fax to (250) 656-9278.

Yours truly,

WENTWORTH ENERGY INC.




/s/ John Punzo





I hereby agree to the amendment of our Agreement as outlined above.







GUNNALLEN FINANCIAL, INC.

/s/ David Propis  

Authorized Representative

 

 











